DETAILED ACTION
This action is in response to the amendment filed 09/10/2021. Claims 1 and 3-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/28/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  
Claim 5 lines 7-9 state “selecting the different location on the distributed storage system for storing both the master copy of the second data item and the second master copy of the second data item”. This should state “selecting the different location on the distributed storage system for storing both the master copy of the data item and the second master copy of the second data item” to maintain proper antecedence and nomenclature throughout the claim.
Claim 14 lines 8-10 state “selecting the different location on the distributed storage system for storing both the master copy of the second data item and the second master copy of the second data item”. This should state “selecting the different location on the distributed storage system for storing both the master copy of the data item and the second master copy of the second data item” to maintain proper antecedence and nomenclature throughout the claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 5 states, “wherein determining the different location on the distributed storage system for storing the master copy of the data item comprises: determining a second current location of a second master copy of a second data item stored on the distributed storage system, wherein the second current location of the second master copy of the second data item comprises a second current data store from the plurality of data stores on the distributed storage system; based on the access pattern associated with the master copy of the data item and a second access pattern associated with the second master copy of the second data item, selecting the different location on the distributed storage system for storing both the master copy of the second data item and the second master copy of the second data item; and placing both the master copy of the data item and the second master copy of the second data item at the different location on the distributed storage system”. However, claim 1 upon which claim 5 depends, discloses, “wherein determining the different location on the distributed storage system for storing the master copy of the data item comprises: based on the access pattern associated with the master copy of the data item, identifying, from the one or more originating locations, an originating location of a highest number of access requests associated with the master copy of the data item; determining which of the plurality of data stores is located closest to the originating location of the highest number of access requests associated with the master copy of the data item; and determining that the different data store associated with the different location is located closest to the originating location of the highest number of access requests associated with the master copy of the data item”
Claim 14 recites substantially similar limitations as claim 5 and is therefore rejected under the same rationale given above. Claims 15-16 inherit the rejection of claim 14.
The Examiner attempted to contact the Applicant to discuss a potential Examiner’s Amendment to resolve this issue but was unable to reach the Applicant. The Examiner welcomes an interview to discuss the suggestion given above or any other potential claim amendments. 

Allowable Subject Matter
Claims 1, 3-4, 8-13 and 17-19 are allowed.
Specifically, regarding claim 1, claim 1 states, “…wherein determining the different location on the distributed storage system for storing the master copy of the data item comprises: based on the access pattern associated with the master copy of the data item, identifying, from the one or more originating locations, an originating location of a highest number of access requests associated with the master copy of the data item; determining which of the plurality of data stores is located closest to the originating location of the highest number of access requests associated with the master copy of the data item; and determining that the different data store associated with the different location is located closest to the originating location of the highest number of access requests associated with the master copy of the data item” which, in conjunction with the other limitations, is not taught by the prior art of record. The closest prior art of record is Van Riel. Van Riel discloses calculating memory access statistics for a local node and migrating data or processes. Van Riel does not disclose however determining an originating location with a highest number of access requests, identifying which data store of a plurality of data stores is located closest to the originating location with the highest number of access requests to a master copy and determining the different data location is the data store located closest to the originating location of the highest number of access requests. Therefore the prior art of record does not disclose claim 1 in its entirety. Claims 3-4 and 8-10 are dependent on claim 1 and is therefore allowable at least due to their dependencies
Claim 11 recites substantially similar limitations to claim 1 and is therefore allowable under the same rationale. Claims 12-13 and 17-18 are dependent on claim 11 and is therefore allowable at least due to their dependencies.
Claim 19 recites substantially similar limitations to claim 1 and is therefore allowable under the same rationale.

Response to Arguments
Applicant’s arguments, filed 09/10/2021, that the amendments to claim 1 and the other independent claims have overcome the rejections, as discussed in the interview, have been fully considered and are persuasive. The Examiner notes the Applicant Summary of Interview and the Examiner Interview Summary/Interview Agenda (mail date 09/13/2021) for further discussion regarding the previous prior art applied to previous claim 2.  Therefore, the prior art rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(b) for claims 5-7 and 14-16 (see 112(b)) rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183